DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 01/28/2021
Claims 16, 24 and 26 have been amended
Claims 10, 13-21 and 23-26 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 13-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 4,766,708) in view of Polando (US 2013/0233760) in view of Keinanen (US 2016/0123422).

10, 17, 18, 23: Sing discloses a vibration-isolating system, comprising: a platform 42 suspended in a vertical orientation relative to ground, the platform suspended by a plurality of wire rope isolators 66 (col. 4, ll. 35-50);

at least one of the wire rope isolators is positioned proximate a top side of the platform and at least one of the wire rope isolators is positioned proximate a bottom side of the platform (fig. 4).

Sing fails to disclose a bracket in combination with the claimed isolators. Polando discloses a vibration-isolating system, comprising: a wire braid 38 arranged into one or more loops; and at least one bracket 54a-c configured to hold the one or more loops in place [0038], [0052-0053] also fig. 5 and 26. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the isolators of Sing to include the bracket of Polando in order to assist in maintaining the integrity of the isolator while protecting the suspended product. 

Sing fails to disclose a tuning ratio. Keinanen teaches a rope isolator system having a natural frequency of at least 6Hz (claim 22) (see equation below). It is noted that the structure provided in in Kienanen has at least a minimum weight of 40 kg. A typical computer monitor has a weight of 6 kg and a natural frequency of at least 75 Hz. As understood by Applicants definition of tuning ratios (tr):
		tr = natural frequency of object / natural frequency of system
		   =  75 Hz / 6Hz
		  =   12.5 > 1.4


13: Sing discloses multiple shapes for the structure supporting the rope isolator (fig. 2-17). Having a chevron-shaped structure would be matter of design choice and an obvious change of shape in order to appeal to the user. It is noted that it would have been an obvious matter of design choice to change the varying shapes to include a chevron-shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B

14, 15: Sing discloses the vibration-isolating system of claim 10, wherein the plurality of wire- rope isolators comprises:

a first pair of wire rope isolators coupled proximate the top side of the platform toward the left;

a second pair of wire rope isolators coupled proximate the top side of the platform toward the right;

a third pair of wire rope isolators coupled proximate the bottom side of the platform toward the left; and

a fourth pair of wire rope: isolators coupled proximate the bottom side of the platform toward the right;

wherein each pair of wire rope isolators comprises one wire rope isolator that generally faces toward the front surface of the platform and one wire rope isolator that generally faces toward the back surface of the platform (fig. 3).

. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 4,766,708) in view of Aoki (US 2007/0131574)

24: Sing discloses a vibration-isolating system, comprising: a platform suspended in a vertical orientation relative to ground, the platform suspended by a plurality of wire rope isolators 66 (col. 4,11. 35-50), each wire rope isolator comprising: a wire braid arranged into one or more loops (fig. 4);

and at least one bracket configured to hold the one or more loops in place; wherein:

at least one of the wire rope isolators is positioned proximate a top side of the platform and at least one of the wire rope isolators is positioned proximate a bottom side of the platform (fig. 3).

Sing fails to disclose a shelf and latch platform configuration. Aoki teaches the vibration-isolating system further comprises a shelf portion 23 extending outwardly relative to a front-facing or back-facing surface of the platform 22 and a latch C that extends across the front-facing or back-facing surface, the shelf portion adapted to seat a load when the platform is suspended in the vertical orientation relative to ground and the latch adapted to secure the load onto the front-facing or back-facing surface [0108-0109]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the platform of Sing to include the shelf of Aoki in order to allow the system’s position to be easily manipulated for transporting.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sing (US 4,766,708) in view of Polando (US 2013/0233760) in view of Keinanen (US 2016/0123422) in view of Szarata (US 5,314,159).

20: Sing-Polando-Keinanen discloses the claimed invention as applied to claim 18 but fails to disclose a foam structure. Szarata represents evidence that platforms or frames 1 can be suspended in a vertical orientation relative to the ground and held in place by frame carriers 7 and an impact responsive foam structure spaced throughout the container body protecting the inserted object (col. 1, ll. 40-67 also fig. 6). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Sing-Polando-Keinanen to include the ability of a vertically orientated frame as in Szarata in order to allow for optional hanging storage of the frame.


Allowable Subject Matter
Claim 25 is allowed.
Claims 16, 21, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. As explained above, Applicants definition of tuning ratio requires the natural frequency of an object. At the given weight, a number of objects including a computer monitor satisfies the claimed weight of the prior art. The frequency of these monitors are known in the art .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735